Citation Nr: 0503889	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
November 1959.

This matter arises from a March 2003 rating decision from the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In October 2004 the veteran presented 
testimony at a video conference hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has indicated (including at his October 2004 
Board video hearing) that he had undergone a blood 
transfusion in 1958 at a United States Military Hospital at 
Luke Air Force Base, Arizona.  He contends that his hepatitis 
C is likely the result of this transfusion.  It does not 
appear, however, that these records, if they exist, have been 
associated with the claims file.  As the records are relevant 
to the issue on appeal, the records should be obtained to 
ensure a complete record for appellate review.

Accordingly, the case is hereby REMANDED for the following: 

1.  The RO should take appropriate action 
to obtain any records from the medical 
facility at Luke Air Force Base, Arizona, 
pertaining to the administration of a 
blood transfusion to the veteran in 1958 
should be obtained and made of record.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



